                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT COURT OF MISSOURI

                                                     )
GORDON GREWING, individually and on                  )      CASE NO. 19-CV-00928-DGK
behalf of all others similarly situated,             )
                                                     )
                       Plaintiff,                    )      NOTICE OF VOLUNTARY
                                                     )      DISMISSSAL
       v.                                            )      WITHOUT PREJUDICE
                                                     )
HY-VEE, INC., an Iowa corporation,                   )
                                                     )
                       Defendant.                    )




       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff hereby dismisses his

complaint without prejudice. This dismissal without prejudice is effective on filing without

further action by the Court.



Dated: December 5, 2019                              Respectfully submitted,

                                                     /s/ Barbara C. Frankland
                                                     Barbara C. Frankland, MO # 45223
                                                     Sarah T. Bradshaw, MO # 66276
                                                     REX A. SHARP, P.A.
                                                     5301 West 75th Street
                                                     Prairie Village, KS 66208
                                                     (913) 901-0505
                                                     (913) 901-0419
                                                     bfrankland@midwest-law.com
                                                     sbradshaw@midwest-law.com

                                                     Counsel for Plaintiff Gordon Grewing and
                                                     the Putative Class




            Case 4:19-cv-00928-DGK Document 7 Filed 12/05/19 Page 1 of 1
